Case: 1:20-cv-01093 Document #: 1-1 Filed: 02/14/20 Page 1 of 10 PagelD #:18

GROUP EXHIBIT 1
Case: 1:20-cv-01093 Document #: 1-1 Filed: 02/14/20 Page 2 of 10 PagelD #:19

ited States of Amp,

Gnited Htates Patent and Trademark Cffice ty

STAN LEE

Reg. No. 5,875,319
Registered Oct. 01, 2019
Int. CL: 28

Trademark

Principal Register

 

Pree: barc—

Director of the United States
Patent and Trademark Office

POW! ENTERTAINMENT LLC (DELAWARE LIMITED LIABILITY COMPANY)
9440 Santa Monica #620
Beverly Hills, CALIFORNIA 90210

CLASS 28: Toy action figures
FIRST USE 1-1-2014; IN COMMERCE 1-1-2014

THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
PARTICULAR FONT STYLE, SIZE OR COLOR

OWNER OF U.S. REG. NO. 3357243

The name(s), portrait(s), and/or signature(s) shown in the mark identifies "Stan Lee", whose
consent(s) to register is made of record,

SER. NO. 87-981,749, FILED 03-23-2018
Case: 1:20-cv-01093 Document #: 1-1 Filed: 02/14/20 Page 3 of 10 PagelD #:20

wited States of Amery,

GAnitey States Patent and Trademark Office lly

STAN LEE

Reg. No. 5,880,988
Registered Oct. 08, 2019
Int. Cl: 16

Trademark

Principal Register

 

Director of the United States
Patent and Trademark Office

POW! ENTERTAINMENT LLC (DELAWARE LIMITED LIABILITY COMPANY)
9440 Santa Monica #620
Beverly Hills, CALIFORNIA 90210

CLASS 16: Paper and cardboard products, namely, children's wall stickers; adhesives for
stalioncry or houschold purposes; books, namely, a series of fiction books, comic books, and
books in the field of in the field of animation, cartoons, drama, action, adventure, science-
fiction, romance and suspense; comic books; graphic novels

FIRST USE 7-15-2019; IN COMMERCE 7-15-2019

THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
PARTICULAR FONT STYLE, SIZE OR COLOR

OWNER OF U.S. REG. NO. 3357243

The name(s), portrait(s), and/or signature(s) shown in the mark identifies "Stan Lee", whose
consent(s) to register is made of record.

SER. NO. 87-981,794, FILED 03-12-2018
Case: 1:20-cv-01093 Document #: 1-1 Filed: 02/14/20 Page 4 of 10 PagelID #:21

ited States of Ane,

nites States JPatent and Trademark Office Ly

STAN LEE

Reg. No. 5,880,991
Registered Oct. 08, 2019
Int. Cl.: 9

Trademark

Principal Register

 

Director of the United States
Patent and Trademark Office

POW! ENTERTAINMENT LLC (DELAWARE LIMITED LIABILITY COMPANY)
9440 Santa Manica #620
Beverly Hills, CALIFORNIA 90210

CLASS 9: Pre-recorded media, namely, digital video discs, and video discs, all featuring
animation, cartoons, drama, action, adventure, science-fiction, romance and suspense in
movies; downloadable multimedia software recorded on CD-ROM, all featuring animation,
cartoons, drama, action, adventure, science-fiction, romance and suspense in movics;
downloadable motion pictures and audio-visual recordings in the field of animation, cartoons,
drama, action, adventure, science-fiction, romance and suspense; downloadable ring tones for
mobile phones

FIRST USE 3-20-2007; IN COMMERCE 3-20-2007

THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
PARTICULAR FONT STYLE, SIZE OR COLOR

OWNER OF U.S, REG. NO. 3357243

The name(s), portrait(s), and/or signature(s) shown in the mark identifies "Stan Lee", whose
consent(s) to register is made of record.

SER. NO. 87-981,816, FILED 03-01-2018
Case: 1:20-cv-01093 Document #: 1-1 Filed: 02/14/20 Page 5 of 10 PagelD #:22

ited States of Amey

Gnited States Patent and Trademark Office Cy

Reg. No. 5,886,378
Registered Oct. 15, 2019
Int. Cl: 25, 41

Service Mark
Trademark

Principal Register

 

er

Director of the United States
Patent and Trademark Office

Stan Lee

POW! Entertainment, LLC (DELAWARE LIMITED LIABILITY COMPANY)
9440 S Santa Monica Boulevard, Suite 620
Beverly Hills, CALIFORNIA 90210

CLASS 25: Clothing, namely, T-shirts, caps, shirts, polo shirts, golf shirts, hats, infantwear;
and headwear

FIRST USE 7-15-2019; IN COMMERCE 7-15-2019

CLASS 41: Provision of entertainment information about motion pictures, television
programs, on-line video and wireless videos by means of a global computer network

FIRST USE 2-7-2012; IN COMMERCE 2-7-2012

THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
PARTICULAR FONT STYLE, SIZE OR COLOR

OWNER OF U.S. REG. NO. 3357243

The name(s), portrait(s), and/or signature(s) shown in the mark identifies "STAN LEE",
whose consent(s) to register is made of record.

SER. NO. 87-981,747, FILED 12-18-2017
Case: 1:20-cv-01093 Document #: 1-1 Filed: 02/14/20 Page 6 of 10 PagelID #:23

qanited States of Aimer;

United States Patent any Trademark Office Ley

Reg. No. 5,670,515
Registered Feb. 05, 2019
Inf, CL: 9

Trademark

Principal Register

 

Borde deiricaa

Director of the United States
Patent and Trademark Office

POW! ENTERTAINMENT LLC (DELAWARE LIMITED LIABILITY COMPANY)
9440 Santa Monica Blvd., #620
Beverly Hills, CALIFORNIA 90210

CLASS 9: Pre-recorded media, namely, a series of digital video discs and downloadable
motion picture, videos, all featuring animation, drama, action, adventure and science-fiction

FIRST USE 00-00-2007; IN COMMERCE 00-00-2007
The mark consists of the wording "STAN LEE" in a stylized format.
OWNER OF U.S. REG. NO. 3357243

The name(s), portrait(s), and/or signature(s) shown in the mark identifies Stan Lee, whose
consent(s) to register is made of record.

SER. NO. 88-033,514, FILED 07-11-2018
Int. Cl.: 41
Prior U.S. Cls.: 100, 101, and 107

United States Patent and Trademark Office

Case: 1:20-cv-01093 Document #: 1-1 Filed: 02/14/20 Page 7 of 10 PageID #:24

Reg. No. 3,357,243
Registered Dec. 18, 2007

SERVICE MARK
PRINCIPAL REGISTER

STAN LEE PRESENTS

POW! ENTERTAINMENT, LLC (DELAWARE
CORPORATION)

SUTTE 620

9440 SANTA MONICA BLVD.

BEVERLY HILLS, CA 90210

FOR: ENTERTAINMENT SERVICES, NAMELY,
MOTION PICTURE AND TELEVISION PRODUC-
TION; PUBLISHING OF BOOKS, COMIC BOOKS
AND MOTION PICTURE AND TELEVISION
SCRIPTS, IN CLASS 41 (U.S. CLS. 100, 101 AND 107).

FIRST USE 1-9-2007; IN COMMERCE 1-9-2007.
THE MARK CONSISTS OF STANDARD CHAR-

ACTERS WITHOUT CLAIM TO ANY PARTICULAR
FONT, STYLE, SIZE, OR COLOR.

OWNER OF U.S. REG. NO. 2,455,135.

NO CLAIM IS MADE TO THE EXCLUSIVE
RIGHT TO USE "PRESENTS", APART FROM THE
MARK AS SHOWN,

THE NAME(S), PORTRAIT(S), AND/OR SIGNA-
TURE(S) SHOWN IN THE MARK IDENTIFIES STAN
LEE, WHOSE CONSENT(S) TO REGISTER IS SUB-
MITTED.

SN 78-632,449, FILED 5-18-2005.

SEAN CROWLEY, EXAMINING ATTORNEY
Case: 1:20-cv-01093 Document #: 1-1 Filed: 02/14/20 Page 8 of 10 PagelID #:25

ited States of Amer;,

Ghuited States Patent ans Trademark Office lty

STAN LEE PRESENTS

Reg. No. 5,674,588
Registered Feb. 12, 2019
Int. Ch 9

Trademark

Principal Register

 

nce bare —

Director of the United States
Patent and Trademark Office

Pow! Entertainment LLC (DELAWARE LIMITED LIABILITY COMPANY)
9440 Santa Manica, #620
Beverly Hills, CALIFORNIA 90210

CLASS 9: Pre-recorded media, namely, a serics of digital video discs and downloadable
motion pictures, videos, all featuring animation, drama, action, adventure and science-fiction

FIRST USE 00-00-2007; IN COMMERCE 00-00-2007

THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
PARTICULAR FONT STYLE, SIZE OR COLOR

OWNER OF U.S. REG. NO. 3357243

No claim is made to the exclusive right to use the following apart from the mark as shown:
"PRESENTS"

The name(s), portrait(s), and/or signature(s) shown in the mark identifies "STAN LEE",
whose consent(s) to register is made of record.

SER. NO. 88-003,957, FILED 06-18-2018
Case: 1:20-cv-01093 Document #: 1-1 Filed: 02/14/20 Page 9 of 10 PagelD #:26

ited States of Amp),

Gnited States Patent and Trademark Office lly

STAN LEE PRESENTS

Reg. No, 5,674,595
Registered Feb. 12, 2019
Int. Cl.: 16

Trademark

Principal Register

 

rca fearon

Director of the United States
Patent and Trademark Office

Pow! Entertainment LLC (DELAWARE LIMITED LIABILITY COMPANY)
9440 Santa Monica, #620
Beverly Hills, CALIFORNIA 90210

CLASS 16; Comic books
FIRST USE 00-00-2007; IN COMMERCE 00-00-2007

THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
PARTICULAR FONT STYLE, SIZE OR COLOR

OWNER OF U.S. REG. NO. 3357243

No claim is made to the exclusive right to use the following apart from the mark as shown:
"PRESENTS"

The name(s), portrait(s), and/or signature(s) shown in the mark identifies "STAN LEE",
whose consent(s) to register is made of record,

SER. NO. 88-004,154, FILED 06-18-2018
Case: 1:20-cv-01093 Document #: 1-1 Filed: 02/14/20 Page 10 of 10 PagelID #:27

ited States of Aimer;

United States Patent and Trademark Office lly

The Stan Lee Foundation

Reg. No. 5,598,858
Registered Nov. 06, 2018
Int. Cl: 36

Service Mark

Principal Register

 

Director of the United States
Patent and Trademark Office

POW! Entertainment, Inc. (CALIFORNIA CORPORATION)
Suite 620

9440 S Santa Monica Blvd

Beverly Hills, CALIFORNIA 90210

CLASS 36: Charitable foundation services, namely, providing financial support to individuals
who are seeking to be with family during the holidays but are unable due to financial
constraints; Charitable foundation services, namely, providing fundraising activities and
investment management services to support medical education and research and procedures
for those in need; Charitable foundation services, namely, providing fundraising activities,
supplemental funding, capital improvement funding, scholarships and financial assistance for
programs and services of others; Charitable fundraising by means of conducting book drives
wherein the books are later sold and proceeds donated to charity; Charitable fundraising by
means of directing a portion of a customer's fees to a charity of the customer's choice;
Charitable fundraising services, by means of providing individuals with the information and
opportunity to make monetary donations to their favorite charity; Fundraising services, by
means of organizing and conducting fundraising events to support the prevention of child
abuse and neglect

FIRST USE 1-1-2008; IN COMMERCE 1-1-2008

THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
PARTICULAR FONT STYLE, SIZE OR COLOR

No claim is made to the exclusive right to use the following apart from the mark as shown:
"FOUNDATION"

The name(s), portrait(s), and/or signature(s) shown in the mark identifies "Stan Lee", whose
consent(s) to register is made of record.

SER, NO, 87-667,102, FILED 10-31-2017
